412 F.2d 857
Jim GARRISON et al., Appellants,v.David L. CHANDLER, Appellee.
No. 26439.
United States Court of Appeals Fifth Circuit.
July 15, 1969.

Appeal from the United States District Court for the Eastern District of Louisiana at New Orleans; James A. Comiskey, Judge.
Charles R. Ward, Asst. Dist. Atty., James L. Alcock, Executive, Asst. Dist. Atty., Numa V. Bertel, Jr., Asst. Dist. Atty., James J. O'Connor, Asst. Dist. Atty., New Orleans, La., for appellants.
Cicero C. Sessions, Robert E. Winn of Sessions, Fishman, Rosenson, Snellings & Boisfontaine, New Orleans, La., for appellee.
Before GEWIN, McGOWAN* and MORGAN, Circuit Judges.
PER CURIAM:


1
The District Court below having adopted as its findings of fact and conclusions of law the opinion of the three-judge court in Chandler v. Garrison, 286 F. Supp. 191, a careful study of the record convinces this Court that the unusual and exceptional circumstances in the case warranted the issuance of the temporary and permanent injunction against the appellants.


2
This Court concludes that the opinion of the court below is correct, and the judgment of the District Court is


3
Affirmed.



Notes:


*
 Judge Carl McGowan of the District of Columbia Circuit, sitting by designation